Citation Nr: 0530025	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Associate Counsel

INTRODUCTION

The veteran had recognized guerrilla service from March 30, 
1945, to July 31, 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in November 2003.  

The veteran's appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran is claiming service connection for malaria.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 

The medical record includes a copy of a private 
practitioner's January 1947 affidavit stating that he treated 
the veteran for recurrent malaria from August 1945 to 
December 1945.  However, no actual treatment reports from 
that physician are of record.  The medical record also 
contains numerous statements by two private practitioners 
from March 2003 to November 2004 regarding treatment for 
relapses of malaria.  However, no actual treatment reports 
from any of these practitioners are of record.  

In his January 2005 hearing testimony on page 2, as well as 
in numerous other statements in the record, the veteran 
claims that he received treatment during service in July 1945 
in the 38th Infantry Division United States Medical 
Dispensary at Marikina Rizal.  However, the record does not 
indicate whether any attempt has been made by the RO to 
obtain these service records.  

Further, although the RO hearing officer stated at the 
January 2005 hearing that if the decision remained adverse to 
the veteran the RO would issue a supplemental statement of 
the case, it does not appear that a supplemental statement of 
the case was issued after the hearing.    
 
Accordingly, the case is REMANDED for the following actions:

1.  Take the appropriate steps to secure 
any service medical records or 
alternative records for the appellant 
through official channels, including 
obtaining a completed Form 13055.  The 
focus of the action should be to obtain 
any July 1945 records documenting medical 
treatment in the 38th Infantry Division 
United States Medical Dispensary at 
Marikina Rizal.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

2.  Appropriate action should be taken to 
obtain copies of all actual treatment 
records, to include any special test 
reports, from the physician who 
reportedly treated the veteran in 1945 
(if it is determined that he is still 
alive) as well as the physicians who 
reportedly treated the veteran in 2003 
and 2004. 

3.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent and etiology of any current 
malaria relapses.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  Any medically indicated 
special studies or tests to ascertain if 
the veteran suffers from malaria should 
be accomplished.  The examiner should 
clearly indicate whether there is 
clinical or laboratory evidence of 
malaria.  After examining the veteran and 
reviewing the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current malaria relapses are related to 
service.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for malaria.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

